UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 2, 2011 ENVIRO VORAXIAL TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Idaho 000-30454 83-0266517 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 821 N.W. 57th Place, Fort Lauderdale, Florida 33309 (Address of Principal Executive Office) (Zip Code) (954) 958-9968 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective November 29, 2011 Alberto DiBella advised the Company that he was retiring from serving as a member of the Company’s board of directors for personal reasons. Alberto DiBella’s retirement was not the result of any disagreement with the Company on any matters relating to the Company’s operations, policies or practices.In accordance with the Company’s bylaws, the remaining members of the Company’s board of directors intend to appoint a new member to the Company’s board of directors prior to year end to fill the vacancy created by Alberto DiBella’s retirement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ENVIRO VORAXIAL TECHNOLOGY, INC. Date:November 29, 2011 /s/ John A. DiBella John A. DiBella Chief Executive Officer
